                                                                                                           
Exhibit 10.1h
NOTICE OF EXTENSION GRAPHIC
[graphic7.jpg]                                                   
        Georgia Department of Community
Health                                                                                                                                             2
Peachtree Street, NW
                                                                        
Atlanta, GA 30303-3159

       David A. Cook,
Commissioner                                                                   Nathan
Deal,
Governor                                                                     www.dch.georgia.gov

--------------------------------------------------------------------------------

                     February 17, 2011




Mr. Patrick M. Healy
President and Chief Executive Officer
Peach State Health Plan
3200 Highlands Parkway SE, Suite 300
Smyrna, Georgia 30082
 
Re:  Extension of Contract No.: 0653


Dear Mr. Healy:


Our contractual arrangement under the above referenced Contract number is to
provide Medicaid managed care services for the Department’s Georgia Families
program, a managed care program with over 1.6 Million enrolled Medicaid and
PeachCare for KidsTM members. This Contract between DCH and Peach State Health
Plan expires June 30, 2012.


Before entering into a re-procurement for services provided to Georgia Families’
members, DCH desires an opportunity to further assess the current Georgia
Families program and the future programmatic solutions to address the growing
Medicaid population and expenditures the State has and will continue to face
over the upcoming years. At a minimum, this assessment will include
opportunities to redesign or modify the program; evaluate the population(s)
included in the ultimate solution; review additional covered services; and
explore opportunities for enhanced administrative efficiencies. To that end, DCH
requires additional time to conduct such an assessment and design the resulting
solution.


To facilitate the assessment, DCH requested an extension of the current CMO
contracts by one (1) additional year with and additional (1) year renewal option
which was approved by the Georgia Department of Administrative Services (DOAS).
This extension will provide continuity of the existing contract through an
outermost date June 30, 2014. The Georgia Families program is critical to DCH,
and this contract extension will ensure the continuity of care and provision of
health care services for the Medicaid and PeachCare for KidsTM members while DCH
finalizes and implements the future business solution.



A contract amendment with the terms of this contract extension will be forwarded
for your consideration. If you have any questions or concerns, please do not
hesitate to contact me by phone at (404) 651-8681.


Sincerely,


/s/ Jerry Dubberly


Jerry Dubberly, Chief
Medicaid Division


cc: David A. Cook, DCH, Commissioner
     Richard Greene, DCH, General Counsel
     Lindsey Breedlove, DCH, Acting Director of Contracts Aministration



